DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants’ arguments dated 09 March 2022.  Claims 1-16 are pending in the application.  Claim 1 has been amended.  Claim 16 is new.  

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings filed on 12 January 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8-11, 13-14,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano et al. (US PGPub 2015/0225196 A1), hereinafter Hamano.
With regard to Claim 1, Hamano discloses a printer for printing a printing liquid on a medium (Fig. 1), the printer having a media path for the medium (Fig. 1); 
the media path comprising a print platen (Fig.  1; ¶0035, medium support section 3) for receiving the medium from an input media carrier (2) and for outputting the medium to an output media carrier (10); 
the media path also comprising a spread roller fixedly disposed between the print platen and the output media roller (Fig. 1; ¶0042; fixed type bar member 9), and 
the print platen (3) having a planar surface (at the recording head 4) and an associated arcuate surface abutting the planar surface for orientating the medium towards the spread roller (downstream of nip 7,8 is arcuate surface).

With regard to Claim 8, Hamano further discloses in which the arcuate surface is disposed in a predetermined relationship with the spread roller (Fig. 1; ¶0042; fixed type bar member 9).

With regard to Claim 9, Hamano further discloses in which the predetermined relationship is such that the arcuate surface is spaced apart from the spread roller by a distance associated with the diameter of the spread roller (although this feature is not explicitly disclosed, this feature is seen as an inherent teaching of the device since a diameter of the spread roller and spacing between spread roller and arcuate surface will always have some association regardless of the diameter of the spread roller and regardless of the spacing interval between the arcuate surface and the spread roller; There will always be some predetermined relationship between two fixed members). 

With regard to Claim 10, Hamano further discloses in which the spread roller is positioned at a predetermined angle relative to the arcuate surface (Fig. 1; although this feature is not explicitly discloses, this feature is seen as an inherent teaching of the device since the arcuate surface and tension roller are fixed in position, thus a predetermined angle relative to one another must be inherent).

With regard to Claim 11, Hamano further discloses in which the arcuate surface subtends a predetermined number of degrees (although this feature is not explicitly disclosed, this feature is seen as an inherent teaching of the device, since the platen surface and tension roller are fixed to one another, the wrap angle must be at a predetermined number of degrees).

With regard to Claim 13, Hamano further discloses a tensioner arranged to maintain the medium under a predetermined tension (Fig. 1; fixed type bar member 9 is tensioner and the desired tension, ¶0009).

With regard to Claim 14, Hamano further discloses in which the exit angle of the curved surface of the print platen, the spread roller and the output media roller are disposed so that the medium in contact with the spread roller subtends a predetermined angle (This feature is seen as an inherent teaching of the device since the tension roller and platen surface are fixed, the angle must be predetermined).

With regard to Claim 15, Hamano further discloses in which the predetermined angle is greater than 20 degrees (Fig. 1; wrap angle much greater than 20 degrees as shown).

With regard to Claim 16, Hamano further discloses wherein the print platen is arranged to cause the medium to exit the arcuate surface at an angle tangent to the planar surface, the angle being no less than 35 degrees and no more than 45 degrees (See Fig. 1 below; angle roughly 45 degrees).

    PNG
    media_image1.png
    640
    549
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamano, in view of Sasaki et al. (US PGPub 2014/0218423 A1), hereinafter Sasaki.
With regard to Claim 2, Hamano does not explicitly disclose in which the associated arcuate surface comprises a number of features arranged to influence movement of the medium.
The secondary reference of Sasaki discloses in which the associated arcuate surface comprises a number of features arranged to influence movement of the medium (Figs. 1, 3A-4B; surfaces 25A-B having differing coefficients of friction; ¶0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sasaki, with the platen of Hamano, in order to effectively suppress the displacement of the recording medium M in the direction intersecting the transport direction, as taught by Sasaki (¶0104).

With regard to Claim 3, Hamano does not explicitly disclose in which the number of features comprises a number of ribs.
The secondary reference of Sasaki discloses in which the number of features comprises a number of ribs (25A; Figs. 1, 4A-4B; ¶0050; ¶0071-0075).

With regard to Claim 4, Hamano does not explicitly disclose in which the number of features have a predetermined frequency or spacing.
The secondary reference of Sasaki discloses in which the number of features have a predetermined frequency or spacing (Fig 4A; ¶0071-0072).

With regard to Claim 5, Hamano does not explicitly disclose in which the predetermined frequency or spacing is a predetermined number of millimeters.
The secondary reference of Sasaki discloses wherein the predetermined frequency or spacing is a predetermined number of millimeters (Fig 4A; ¶0071-0072).

With regard to Claim 12, Hamano does not explicitly disclose in which the predetermined number of degrees is less than 15 degrees.
The secondary reference of Sasaki discloses in which the predetermined number of degrees is less than 15 degrees (Fig. 3B; portion of L2 being the subtend portion of the angle with M1 or M3 being the medium wrapped on a partial subtend portion of the angle which is less than 15 degrees as shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wrap angle of Sasaki, with the printer of Hamano, in order to obtain a tension of a substantially constant range applied by the control of the winding motor 50, as taught by Sasaki (¶0060).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano, in view of Sasaki, and further in view of Shindo (US PGPub 2008/0136850 A1).
With regard to Claim 6, Hamano-Sasaki does not explicitly disclose wherein in which the predetermined frequency or spacing is between 5mm and 25mm.
The tertiary reference of Shindo discloses wherein the in which the predetermined frequency or spacing is between 5mm and 25mm (Fig. 3; ¶0045, spacing between the ribs 22 are arranged at constant intervals of about 20 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rib spacing of Shindo, with the combination of Hamano-Sasaki, in order to guide the paper and to catch fine paper powder via use of an adhesive between the ribs, as taught by Shindo (¶0004, 0011-0016).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamano, in view of Sasaki, and further in view of Kumai et al. (US 6,183,152 B1), hereinafter Kumai.
With regard to Claim 7, Hamano-Sasaki does not explicitly disclose in which the predetermined frequency or spacing is 11mm.
The tertiary reference of Kumai discloses predetermined frequency or spacing is 11mm (Fig. 2; protrusions 8 of platen 1 spaced at intervals of 5mm to 15mm; Col. 3, Lines 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rib spacing of Kumai, with the combination of Hamano-Sasaki, in order to guide the paper and to raise the paper to different heights and impart firmness to the paper and prevent the paper on the top face of the platen from becoming wrinkled, as taught by Kumai (Col. 3, Lines 15-20).

Response to Arguments
Applicant's arguments, see pages 4-5, filed 09 March 2022 with respect to the rejection(s) of claim(s) 1-5 and 8-15 under 35 U.S.C. 102(a)(1), are moot in view of the new grounds of rejection applied to claim 1 in this office action.

Applicant's arguments, see pages 5-6, filed 09 March 2022 with respect to the rejection(s) of claim(s) 6 and 7 under 35 U.S.C. 103 are moot in view of the new grounds of rejection applied to claims 1, 6 and 7 of this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853